In a proceeding pursuant to CPLR article 78 to review a determination of respondent Commissioner of the New York State Department of Social Services which affirmed the determination of respondent Rockland County Department of Social Services to discontinue petitioner’s federally reimbursed public assistance benefits, the Commissioner of the New York State Department of Social Services appeals (by permission) from an order of the Supreme Court, Rockland County (Kelly, J.), entered February 23, 1984, which denied its cross motion to dismiss the petition for failure to join Margaret Heckler, in her official capacity as United States Secretary of Health and Human Services, as a party defendant.
Order affirmed, with costs, for reasons stated in the memorandum decision of Justice Kelly at Special Term. Gibbons, J. P., Thompson, Weinstein and Brown, JJ., concur.